Citation Nr: 0423705	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  98-19 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of 
frostbite injury of the left foot, currently evaluated as 30 
percent disabling.

3.  Entitlement to an increased rating for residuals of 
frostbite injury of the right foot, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February to August 
1947, from May 1951 to June 1953, and from January 1975 to 
January 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  In October 
1998, the veteran testified before a Hearing Officer at the 
RO, and in March 2004, he testified at a Board hearing there.  

The issue of entitlement to service connection for PTSD is 
addressed in the remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In December 1997, the veteran filed a claim of service 
connection for a right shoulder disability.  This matter has 
not yet been adjudicated.  Inasmuch as it is not inextricably 
intertwined with the issues now before the Board on appeal, 
it is referred to the RO for initial consideration.

It is also noted that in January and September 1998, the 
veteran requested entitlement to service connection for a 
dental disability for the purposes of receiving VA outpatient 
dental treatment.  The record contains no indication that his 
claims were addressed.  Since the veteran filed these claims, 
a total rating based on individual unemployability due to 
service-connected disabilities has been established.  See 
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2003) 
(regarding eligibility for VA outpatient dental treatment).  
This matter is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's residuals of frostbite injury of the right and 
left feet include chronic pain, dermatological symptoms, nail 
abnormalities, locally impaired sensation, X-ray findings of 
arthritis, and difficulty walking.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of frostbite injury of the right foot have not 
been met.  38 U.S.C.A. §§  1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic  Code 7122 (2003).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of frostbite injury of the left foot have not 
been met.  38 U.S.C.A. §§  1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic  Code 7122 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a March 2003 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
generally advised the veteran to submit or identify any 
additional evidence he felt would support his claim.  
Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 412 
(2004).

Here, it is noted that the original rating decisions on 
appeal which denied the veteran's claims were dated in August 
and October 1999, prior to the enactment of the VCAA.  
Obviously, therefore, the veteran did not receive a VCAA 
notice prior to the initial rating decision denying his 
claims.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  The 
VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2003).  After a 
review of the extensive record in this case, the Board finds 
no indication of any available, pertinent, outstanding 
private medical evidence specifically identified by the 
veteran, nor is there any indication that outstanding Federal 
department or agency records exist that should be requested 
in connection with the claims adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(1), (2) (2003).  The record also shows that the 
veteran has been afforded a VA medical examination in 
connection with his claims.  See 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

I.  Factual Background

The veteran's service medical records are negative for 
notations of frostbite injuries, although he was treated for 
a fungal infection of the feet in April 1953.  According to a 
DD Form 214, the veteran served from May 1951 to May 1953, 
including a period of time in Korea.  The exact dates of his 
tour of duty in Korea are not of record.

In October 1997, the veteran filed a claim of service 
connection for residuals of frostbite injury, including 
frostbite of the feet.  In connection with his claim, he was 
afforded a VA medical examination at which he reported that 
he had sustained a cold exposure injury in about 1952.  Since 
that time, he reported that he had experienced chronic 
symptoms.  The assessments included history of cold exposure 
to the feet with continuing foot symptoms mostly involving 
the toes and mostly involving pain.  The examiner noted that 
the veteran also had a continuing skin fungus of the feet.  
X-ray studies of the feet revealed degenerative arthritis, 
bilaterally.  

In an October 1998 rating decision, the RO granted service 
connection for residuals of frostbite injuries of the feet.  
The RO noted that although the service medical records were 
negative for notations of frostbite, the veteran had served 
in Korea.  The RO assigned an initial 30 percent rating for 
residuals of frostbite of both feet, effective August 19, 
1996.  Effective January 11, 1998, the RO assigned separate 
30 percent ratings for residuals of frostbite of the left and 
right feet, pursuant to the amended provisions of 38 C.F.R. 
§ 4.104, Diagnostic Code 7122.  

The veteran thereafter filed claims for increased ratings for 
his right and left foot disabilities, claiming that his 
symptoms had increased.  He indicated that he had undergone 
surgery to remove his toenails.  

In connection with his claims, the RO obtained VA clinical 
records which show continued treatment for foot 
symptomatology.  In March 1999, the veteran was diagnosed as 
having peripheral neuropathy, secondary to frostbite.  In May 
1999, he underwent resection of the right great toenail for a 
tissue mass.  No post-operative complications were noted.  

The veteran underwent VA medical examination in July 1999, at 
which he reported continued foot symptomatology.  He stated 
that he used foot ointments and soaked his feet, but was able 
to wear regular shoes.  He indicated that he was able to 
operate a car and walk, although he was limited by pain in 
his back and both feet.  Examination revealed some discomfort 
in the heels and cracking of the skin.  The arch and midfoot 
were pain free.  The forefoot area was painful, especially at 
the toenails.  The veteran denied cold sensitivity.  Range of 
motion of the foot and ankle was normal.  Arch development 
was average and equal.  There was no swelling and the toes 
had satisfactory alignment.  The nails had a dark color.  
There was some slight hallux valgus but no calluses.  Skin 
color was normal, circulation was slightly decreased, and 
there was no excessive sweating.  Dorsalis pedis pulse was 
okay and posterior tibial pulse was weak.  X-ray studies 
showed degenerative arthritis.  The assessment was history of 
cold exposure in the military.  

VA clinical records show that in August 1999, the veteran 
underwent matricectomies on toes one through five on the left 
foot for onchocryptosis and onychogryphosis.  On follow-up, 
these were noted to be healing.  

At a VA medical examination in August 1999, the veteran 
reported that he had recently undergone foot surgery.  He 
indicated that his present treatment involved careful 
activity, soaking the surgical areas of the feet, using 
ointment and bandages.  He indicated that his present comfort 
level allowed walking about 10 minutes limited by foot pain.  
Examination revealed some discomfort in the heels from dry 
skin.  There was tingling in both feet.  The forefoot areas 
did not have much pain, and the veteran said this was due to 
numbness.  The veteran reported weakness of the entire lower 
extremity as well as flare-ups.  The veteran's responses 
regarding pain in the feet were variable, and the examiner 
noted that he probably had pain in the feet with certain 
activities.  Motion of the foot and ankle was normal with 
some mild pain with movement.  The examiner noted that both 
feet were status post recent surgery to remove toenails due 
to chronic problems starting in the military and persisting.  
The surgical areas were gradually healing.  It was also noted 
that both forefoot areas had some worsening tingling, due to 
probable peripheral neuritis.  The examiner commented that 
there was no missing tissue of the feet, other than the 
toenails.  The length of the toes was normal.  He indicated 
that both of the veteran's feet had some cold sensitivity, 
but not too severe.  There was no excess sweating of either 
foot, although there was some paresthesias and some numbness.  
The skin was intact on both feet, except for the nail beds of 
the toes from surgical removal of the nails.  There was 
inconsistent joint pain in the forefoot areas, but no edema 
of the feet.  The color of the feet was okay, bilaterally.  

In an October 1999 rating decision, the RO confirmed and 
continued the 30 percent ratings assigned for the veteran's 
right and left foot frostbite residuals.  In addition, the RO 
assigned separate 10 percent ratings for peripheral neuritis 
of both feet.  

In his November 1999 substantive appeal, the veteran 
indicated that he had a lot of pain and problems with his 
feet.  He indicated that he had had to have his toenails 
removed and was unable to stand for any length of time.  He 
also indicated that he had tingling in his feet.  

Subsequent VA and private clinical records show that in 
December 1999, the veteran was treated for dermatitis of the 
feet.  In May 2000, he was treated for eczema of the hands 
and feet.  In May 2001, it was noted that the veteran's 
toenails all had healed well with no evidence of a 
recurrence.  There was mild keratomas and fissuring skin on 
the heels, bilaterally.  The assessments included 
onchocryptosis and dermatitis, possibly from hyperhidrosis of 
the feet, bilaterally.  In March 2002, the veteran underwent 
debridement of keratomas of the nail beds.  In July 2002, he 
was given a walker to keep his balance due to difficulties 
from low back pain.  Also in July 2002, the veteran 
complained of numbness and was treated for tylomata and 
keratotic nail beds.  In December 2002, the veteran 
complained of thick, cracked calluses at the heels of both 
feet.  Examination revealed keratomas of the nail beds, 
bilaterally, as well as neuritis of the extremities and 
dermatitis.  In February 2003, it was noted that the veteran 
was unable to walk long distances due to decreased 
circulation and pain in his feet due to frostbite residuals.  

At a March 2004 hearing, the veteran testified that he had 
cracking and bleeding of his feet, as well as calluses on his 
feet.  He stated that his feet were sensitive.  He indicated 
that as a result of his back disability, VA had provided him 
with a scooter.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

The RO has rated the veteran's residuals of frostbite injury 
of the left and right feet under 38 C.F.R. § 4.104, 
Diagnostic Code 7122, the provision used for rating cold 
injury residuals.

Under Diagnostic Code 7122, a 10 percent rating is assigned 
for cold injury residuals of arthralgia or other pain, 
numbness, or cold sensitivity.  A 20 percent rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis,  subauricular punched out 
lesions, or osteoarthritis).  A 30 percent rating is assigned 
for arthralgia or other pain, numbness, or cold sensitivity 
plus two or more of the following:  tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).  

Note (1) following Diagnostic Code 7122 provides in pertinent 
part, that amputations of fingers and toes and complications 
such as squamous cell carcinoma or peripheral neuropathy 
should be separately evaluated under other diagnostic codes.  
Other disabilities that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc., should also be separately rated, unless they 
are used to support an evaluation under Code 7122.  Note (2) 
to Diagnostic Code 7122 states that each affected part is to 
be evaluated separately and the ratings combined in 
accordance with 38 C.F.R. § 4.25 and § 4.26.  

As set forth above, the RO has assigned separate 30 percent 
ratings for the veteran's residuals of frostbite injury of 
the left and right feet.  This is the maximum rating 
available under this diagnostic code.  The medical evidence 
shows that the veteran meets the requisite combination of 
criteria for a 30 percent rating for each foot, as there is 
evidence of pain, numbness, cold sensitivity, nail 
abnormalities, and arthritis.  Again, however, as each foot 
is already rated respectively at the maximum assignable 
rating of 30 percent, an evaluation in excess of that is 
simply not available under the diagnostic criteria of 
Diagnostic Code 7122.

In addition, the Board notes that an evaluation in excess of 
30 percent is not warranted under any alternative diagnostic 
code as the 30 percent rating currently assigned for each 
foot is the maximum rating assignable under any of the 
diagnostic codes for rating foot disabilities.  

Moreover, the Board notes that the RO has also assigned 
separate 10 percent ratings for veteran's peripheral neuritis 
of the left and right feet, secondary to frostbite.  Under 
applicable regulation, the combined ratings for disabilities 
of an extremity shall not exceed the rating for the 
amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2003).  Since the schedular 
criteria provide for a maximum 40 percent disability for the 
amputation of a leg below the knee, including amputation of 
the foot, under 38 C.F.R. § 4.71a, Codes 5165-5167, a 
combined evaluation in excess of 40 percent for the veteran's 
right or left foot disability may not be granted under any 
provision. 

Although the Board has considered the doctrine of reasonable 
doubt in reaching its decisions above, the doctrine is not 
for application because the preponderance of the evidence is  
against the veteran's claims for increased ratings.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of frostbite injury of the left foot is denied.  

Entitlement to a rating in excess of 30 percent for residuals 
of frostbite injury of the right foot is denied.  


REMAND

The veteran also seeks service connection for PTSD, which he 
claims is due to various experiences in service.  Although 
the details of his claimed stressors are vague, the record 
shows that he has reported both combat and noncombat-related 
stressors.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2003).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  See VA O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 
6,256-58 (2000).

Where it is determined, through recognized military citations 
or other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, conditions, or 
hardships of combat service."  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f) (2002).

If a veteran was not engaged in combat, or if he was but the 
claimed stressor is unrelated to combat, the record must 
contain "credible supporting evidence" that the non-combat 
stressor actually occurred.  38 C.F.R. §§ 3.304(f).  
Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressors.  Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  

In this case, the RO has not yet made a determination as to 
whether the veteran engaged in combat with the enemy during 
service, nor has an attempt been made to corroborate his 
claimed stressors.  Moreover, the record on appeal appears to 
be incomplete in this regard as the veteran's service 
personnel records have not yet been obtained.  

It is also noted that that the medical evidence of record is 
conflicting as to whether the veteran currently has PTSD.  An 
October 1997 VA psychiatric examination report notes that a 
diagnosis of PTSD could not be clearly made or substantiated, 
although the veteran exhibited "fragments" of PTSD.  
Likewise, at a December 2001 VA medical examination, the 
examiner concluded that the veteran did not appear to have 
PTSD.  On the other hand, VA clinical records contain several 
diagnoses of PTSD related to the veteran's experiences in 
Korea.  In view of the conflicting medical evidence of 
record, the Board finds that another VA medical examination 
is necessary.  

In view of the foregoing, this matter is remanded for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records, and 
request copies of all service personnel 
records pertaining to the veteran for all 
three of his periods of active service.  
All efforts to obtain such records should 
be documented in the claims folder.

2.  The RO also should contact the 
veteran and request that he identify all 
medical care providers who have treated 
him for PTSD since May 2000.  After 
securing any necessary authorization for 
release of medical information, the RO 
should obtain copies of all records for 
association with the claims folder.

3.  The RO should then review the claims 
file for the purpose of determining 
whether the veteran served in combat with 
the enemy.  If the RO determines that the 
veteran did not serve in combat with the 
enemy, the RO should attempt to 
corroborate his claimed stressful 
experiences in service through all 
appropriate means, to include contacting 
the U.S. Armed Services Center for Unit 
Records Research, if appropriate.  

4.  Then, the veteran should be scheduled 
for a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The RO should notify the 
examiner that only those stressful 
service events outlined in its report may 
be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If another psychiatric diagnosis is 
deemed appropriate, the examiner should 
be requested to provide an opinion as to 
the etiology and likely date of onset of 
each psychiatric disorder noted.

The RO should then review the claim.  If the benefit sought 
on appeal remains denied, the veteran and his representative 
should be provided an appropriate supplemental statement of 
the case and an opportunity to respond.  Thereafter, the case 
should be returned to the Board.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



